                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

SHARON CRAIN,                                   )
                                                )
      Plaintiff,                                )
                                                )
v.                                              )      Case No. CIV-19-438-SLP
                                                )
CYPRUS MINES CORPORATION;                       )
JOHNSON & JOHNSON; and                          )
JOHNSON & JOHNSON CONSUMER                      )
INC., a subsidiary of JOHNSON &                 )
JOHNSON,                                        )
                                                )
      Defendants.                               )

              CERTIFICATION OF CONSTITUTIONAL QUESTION

      Upon review of Defendants Johnson & Johnson and Johnson & Johnson Consumer

Inc.’s Notice of Constitutional Challenge [Doc. No. 24] and the case record, the Court

hereby certifies to the Oklahoma Attorney General that the constitutionality of Okla. Stat.

tit. 23, § 9.1 has been questioned by Defendants in this action. Pursuant to Rule 5.1(c) of

the Federal Rules of Civil Procedure, the Attorney General may intervene within 60 days

after the filing of Defendant’s Notice, or by August 24, 2019.

      The Clerk of Court shall send a copy of this Certification to the Oklahoma Attorney

General either by certified or registered mail or by transmission to an electronic address

designated by the Attorney General for this purpose.

      ENTERED this 26th day of June, 2019.
